DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/24/2018 has been considered by the examiner.
Drawings
The drawings submitted on 12/24/2018 are acceptable.
Claim Status
	Claims 14-15 are cancelled and claims 1-13 and 16-22 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 11-13 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites a method that is quite confusing. First, the method is missing at least 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8-13, 16-20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0186974 A1 to Jung et al.
Regarding claim 1, Jung discloses an organic molecule and an OLED comprising the same, the organic compound is typified by the following (p. 34):

    PNG
    media_image1.png
    299
    434
    media_image1.png
    Greyscale
.
a is –OH, an adjacent Ra is phenyl, these two Ra together form a cyclic structure. Claim 1 is therefore anticipated. So are claims 2-4. The method of claim 8 is disclosed in example 1 (p. 160). The OLED has an EML comprising an emitter and a host, and the organic compound can be used as the emitter or the host (p. 138). Claims 9-13, 16-17, 19-20 are therefore anticipated. The features of claims 18 and 22 are taught at, for example, paragraph [0387].

Claims 1-4, 6, 9-13 and 16-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/178463 A1 ( = US 10,131,632 B2) to Lee et al.
Regarding claim 1, Lee discloses an organic compound and an OLED comprising the same as a dopant (abstract), the compound is typified by the following (col. 25):

    PNG
    media_image2.png
    327
    408
    media_image2.png
    Greyscale
.
This compound is a species of the claimed compound: X = -CN, Z = single bond, one of the Ra is a methyl group, the R1 para to D is an aromatic ring system having 13 ring atoms, one of which is substituted with an R6 which is a methyl group. Claim 1 is .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 7, 9-13, 16-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over CN 106966955A to Cao et al. (The following is based on the original Chinese-language document and a computer-generated English-language translation, both of which are attached herewith).
	Regarding claim 1, Cao discloses an organic compound and an OLED 

    PNG
    media_image3.png
    170
    299
    media_image3.png
    Greyscale

wherein at least one of the substituents is a fluorine-containing group, e.g., trifluoromethyl, and at least one substituent is an electron-withdrawing group, which is a diarylamino selected from the following (claims 1-6):

    PNG
    media_image4.png
    552
    919
    media_image4.png
    Greyscale

An example of the organic compound is the following (p. 4 of the Chinese version):

    PNG
    media_image5.png
    153
    248
    media_image5.png
    Greyscale
.


    PNG
    media_image6.png
    176
    513
    media_image6.png
    Greyscale
,
expected a similar result because these three carbazolyl derivatives are explicitly disclosed to be functionally equivalent.
	Claims 2, 4-5 and 7 are unpatentable as explained. The OLED comprises organic layers sandwiched between a cathode and an anode, one of the organic layers is an emitting layer comprising a host and 1-45 wt% of a dopant, and the organic compound can be used either as the host or the dopant (p. 4). Claims 9-13 and 16-19 are therefore unpatentable. The vacuum vaporization process of claim 22 is disclosed in the example (p. 5).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762